Citation Nr: 0533358	
Decision Date: 12/09/05    Archive Date: 12/30/05

DOCKET NO.  03-24 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel
INTRODUCTION

The veteran had active service from March 1963 to March 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  

The veteran testified before the undersigned Veterans Law 
Judge at the RO in September 2005.  A transcript of his 
hearing has been associated with the record.

The issue of entitlement to service connection for a left 
ankle disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent evidence of record fails to demonstrate that 
the veteran has a current hearing loss disability.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  


In the present case, the veteran's claim was received in 
August 2001, after the enactment of the VCAA.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

At the outset of the appellant's claim, he was informed of 
the evidence necessary to substantiate it.  A Statement of 
the Case, issued in June 2003, provided notice to the veteran 
of the evidence necessary to support his claim.  A 
supplemental statement of the case dated in October 2004 also 
provided notice to the veteran of the evidence of record 
regarding his claim and why this evidence was insufficient to 
award the benefit sought.

Moreover, letters dated in October 2001 and August 2003 also 
instructed veteran regarding the evidence necessary to 
substantiate the claim and requested that he identify 
evidence supportive of the claim.  

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  

In addition, , and the veteran has undergone a VA examination 
of his claimed hearing loss disability.  He has not 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

The veteran's service medical records reflect that he was 
assessed on numerous occasions for suspected hearing loss.  
An August 1965 consultation sheet indicates that the veteran 
had worked in a ground power unit area, which was considered 
a noise hazardous area.  An audiogram indicated that the 
veteran's hearing loss was "practically nil."  The examiner 
indicated that functional overlay should be considered.

On separation physical examination in December 1966, the 
examiner stated that although the veteran reported hearing 
loss, examination revealed no audio loss and no further 
evaluation was indicated.

In a September 2002 statement, the veteran's sister related 
that in letters home, the veteran had indicated that he had 
suffered from hearing loss  as a result of working on the 
flight line.  She stated that the veteran had been 
transferred to other duties because of his hearing loss.

The veteran was afforded a VA audiological examination in May 
2003.  The examiner reviewed the veteran's service medical 
records and noted that tracings in May 1965 revealed wide 
excursions, consistent with nonorganic nature of the hearing 
loss.  The examiner also noted that evaluations performed in 
August, September, and October 1965 revealed elevated 
thresholds at varying levels with a note on each report 
indicating that functional overlay should be considered.  The 
examiner explained that such notation reflected that the test 
results were invalid.  
He pointed to a December 1966 audiometric evaluation that 
revealed normal hearing sensitivity in both ears.  On 
examination, the veteran complained of hearing and 
understanding conversations.  The veteran's noise exposure 
history was reviewed.  He denied tinnitus.  The veteran 
reported episodes of ear infections.  Tympanometry revealed 
normal tympanic membrane mobility bilaterally.  Acoustic 
reflexes were present in both ears.  Speech recognition 
scores were 84 percent for the right ear and 96 percent for 
the left.  The examiner indicated that thresholds to pure 
tones were invalid and inconsistent, based on presentation 
level and speech to tonal comparison.  He stated that the 
results could not be used to state the exact amount of the 
veteran's hearing loss because of invalid, inconsistent test 
results.  He recommended that the veteran's claim for hearing 
loss be terminated because the veteran did not comply with 
the test procedure.  He noted that there was no evidence of a 
need for medical follow up for the purpose of improving 
hearing threshold levels.  He opined that there was no 
correlation of the functional overlay to the hearing loss 
that the veteran may have received in the military.  He 
pointed out that invalid test results were observed on 
several occasions during service, except for the December 
1966 test, which revealed normal hearing sensitivity.  He 
concluded that there was no basis to infer that hearing loss 
could have occurred during the military,  given the results 
of the veteran's last audiogram and the functional tests of 
the other dates, including the present testing.

At his September 2005 hearing, the veteran indicated that he 
had worked on the flight line in the military and that he was 
transferred from that job because of hearing loss.  He argued 
that his VA examination was erroneous.

As demonstrated by the above discussion, there is no 
competent evidence of current hearing loss disability.  The 
veteran did not cooperate with the VA audiological examiner, 
and the examiner concluded that he could not use the test 
results to state the extent of the veteran's hearing loss due 
to the invalidity of those results.  He pointed to the 
veteran's service medical records and noted that invalid test 
results were observed on several occasions, except on 
discharge examination, when normal hearing sensitivity was 
found.  He concluded that there was no basis to infer that 
the veteran had hearing loss related to his service.  
Accordingly, in the absence of competent evidence 
demonstrating post service hearing loss disability, the Board 
concludes that the preponderance of the evidence is against 
the claim of entitlement to service connection for bilateral 
hearing loss disability.


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.


REMAND

As an initial matter, the Board notes that the VCAA is also 
applicable to the veteran's claim of entitlement to service 
connection for a left ankle disability.  

On enlistment physical examination, the veteran reported that 
he had suffered a broken leg years ago, in school.  The 
examiner noted a healed fracture of the left ankle, with no 
sequelae.  The veteran was seen during service for complaints 
referable to his left ankle, and sprains were assessed in 
November 1965 and December 1966.  He maintains that the 
preexisting disorder was aggravated during his active 
service.

The veteran has not been afforded an examination of his 
claimed left ankle disability.  An examination should be 
conducted to determine the nature and etiology of any 
currently present left ankle disorder, and to address whether 
the veteran's preexisting left ankle disorder was aggravated 
by his active service.

In light of these circumstances, the Board has concluded that 
further development is required.

Accordingly, this case is REMANDED for the following action:

The AOJ should schedule the veteran for 
an examination to determine the nature 
and etiology of his claimed left ankle 
disorder.  The examiner should identify 
all currently present left ankle 
disorders.  With respect to each left 
ankle disorder, the examiner should 
indicate whether such disorder is 
etiologically related to the veteran's 
history of sprained ankles during 
service.  The examiner should also 
indicate whether the veteran's 
preexisting left ankle fracture increased 
in severity beyond normal progression 
during the veteran's military service.  A 
complete rationale should accompany any 
opinion provided.


If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


